COMPTON, Chief Justice,
with whom RABINOWITZ, Justice, joins, concurring.
*1118In my view, the court’s analysis of whether punitive damages are recoverable under the Whistleblower Act, Op. at section IV.B.2.a., reaches the correct result: the express language of AS 39.90.120(a) does not overcome the presumption against awarding punitive damages against the government. While the legislative history of AS 39.90.120(a), Op. at section IV.B.2.b., is interesting, it is ambiguous and, in any event, unnecessary to resolve the issue. I do not concur in section IV. B.2.b.’s conclusion that the legislative history of the amendment in question shows that “the amendment was added not to make government entities liable for punitive damages, but to ensure that individual defendants would not be immunized from punitive damages.” Op. at 1126. In all other respects, I agree with the opinion of the court.